Citation Nr: 1549965	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar facet arthritis.

2.  Entitlement to service connection for multiple myeloma, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967 with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims for entitlement service connection for lumbar facet arthritis and 
multiple myeloma, to include as due to Agent Orange exposure.  

The Board notes that in a February 2012 "Consent to Release Information to the Department of Veterans Affairs" (Form 4142) the Veteran indicated that he received treatment for multiple myeloma and "back and head" from the Research Medical Center  in Kansas City, Missouri from 1982 to 2012.  The VA attempted to retrieve this information and received some records from the Research Medical Center as indicated from a May 8, 2012 Fax from the facility.  However, this evidence from the Research Medical Center included medical records that date back only to November 2001 and no later.  There was no indication from the facility that these records were destroyed, and VA did not follow-up with the request to inquire about these medical records from 1982 to November 2001.  The Veteran in his Notice of Disagreement asserts that had these records provide evidence to both his claim for service connection for multiple myeloma and lumbar facet arthritis.  As such, the Board finds that the duty to assist was not fulfilled.  See 38 C.F.R. § 3.159(c)(1) (VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency).  VA should take reasonable efforts to obtain the records identified by the Veteran in his February 2012 Form 4142 from the Research Medical Center 1982 to 2001, or document that further attempts to do so are futile.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Notify the Veteran that the Board is interested in the private medical providers he identified and his February "Consent to Release Information."  The Veteran should be notified that a new "Consent to Release Information" is needed as the February 2012 form has expired.  He should then be provided a new "Consent to Release Information" (Form 4142)

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Review any records received following the above development, if these records provide evidence which warrants additional development (i.e. a VA examination) such development should be accomplished before the claim is returned to the Board.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of service connection for lumbar facet arthritis and service connection for multiple myeloma, to include as due to Agent Orange exposure; if the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

